DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species defined by the process being preceded by an anaerobic step in the reply filed on 10/16/2020 is acknowledged.
Claims 16-34 have been examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16 and claims dependent thereon and the limitations “b) providing at least part of the PHA-loaded activated sludge and at least part of the treated wastewater 
Regarding claim 17 and the limitation “, in which Nc/Ca is between 1/20 and 1/75 and/or Pc/Ca is between 1/100 and 1/375”, There is insufficient antecedent basis for this limitation in the claim.  Ratios of these components have been referred two in two separate steps.  It is thus unclear which ration this limitation is supposed to refer to or limit.  
Regarding claim 20, applicant claims “…which is preceded by a step of lowering the weight ratio of N or P to RBCOD, by at least partially N or P, and/or…”, it is unclear what applicant is claiming as it appears a verb, step or action is missing following the words “by at least partially”.  It is unclear what is being claimed and how the ratio is being lowered. 
Regarding claim 23 and the limitation “grown activated sludge removed in step e) contains at least 70%, preferably at least 80% PHA based on dry weight of the organic part of the sludge.”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation 
Regarding claims 29 and 30, applicant claims “(step a)” and “(step c)”,  it is unclear what applicant is claiming as the limitations are within parentheses.  It is therefore unclear if these reference are limitations within the claim.  As the independent claim already attributes a first and second time period to steps a and c, deleting these limitations would provide clarity. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-34 are are rejected under 35 U.S.C. 103 as being unpatentable over Werker (WO2014/108878 IDS submitted)  in view of Werker-2(WO2011073744/IDS submitted).
Regarding claim 16 and the limitation “A cyclic process for producing a polyhydroxyalkanoate (PHA) from wastewater comprising Readily Biodegradable COD (RBCOD) using activated sludge comprising bacteria capable of accumulating PHA in the presence of elements essential for growth including nitrogen and phosphorus, the process comprising:” Werker teaches a method of producing PHA rich biomass from a feed containing readily biodegradable COD in which the biomass is cyclically shifted to different conditions or zones (Abstract). Werker teaches the biomass is a sludge (Page 1, Ln 10-40), and exemplifies the method using activated sludge (Examples 1-4, Page 13 Ln 5-Page 21).  Werker further teaches the feed may be waste water (Figure 9, Page 4 Ln 34-35, Page 16 Ln 1-5, Page 18 Ln 35-38). Werker teaches transferring a portion of the mixed liquor, e.g. wastewater, and biomass, i.e. sludge, between zones from the stimulating zone to the maintenance zone (Claim 1).  Werker teaches that the stimulation and maintenance zones may be different tanks or reactors (Claim 10).  
Regarding claim 16 and the limitation “a) supplying a stream of the wastewater to a first reactor and contacting the wastewater with the activated sludge under PHA-accumulating conditions during a first period of time, the PHA-accumulating conditions comprising the presence of dissolved oxygen,”   Werker further teaches the feed may be waste water (Figure 9, 
Regarding claim 16 and the limitation “a) supplying a stream of the wastewater…wherein the wastewater supplied has a weight ratio of nitrogen to RBCOD-carbon on element basis (Na/Ca) of below 1/20, and/or a weight ratio of phosphorus to RBCOD-carbon on element basis (Pa/Ca) of below 1/100, to obtain PHA-loaded activated sludge, and treated wastewater;” Werker teaches directing a stream of mixed liquor which may be wastewater into a first reactor (Claim 1). Werker further teaches the feed may be waste water (Figure 9, Page 4 Ln 34-35, Page 16 Ln 1-5, Page 18 Ln 35-38).  Werker teaches supplying a feed in which the N to RBCOD ratio is 1:500 to 1:67 and the P to RBCOD ratio is 1:2000 to 1:333  to the stimulating  zone (Page 3 Ln 1-20).  Werker further discloses a control system for controlling the ratios and levels of Nitrogen, Phosphorus and RBCOD (Page 21 (Ln 25-38).   Werker teaches that supply of phosphorus and nitrogen with respect to RBCOD during accumulation phase once can produce results of increase PHA rich biomass (Page 7 Ln 6-20), Werker has thus identified these ratios as result effective variables. 

Regarding claim 16 and the limitation “b) providing at least part of the PHA-loaded activated sludge and at least part of the treated wastewater obtained in the first reactor in a second reactor;”,  Werker teaches transferring a portion of the mixed liquor, e.g. wastewater, and biomass, i.e. sludge,  between zones from the stimulating zone to the maintenance zone (Claim 1).  Werker teaches that the stimulation and maintenance zones may be different tanks or reactors (Claim 10).  
Regarding claim 16 and the limitation “c) supplying nitrogen and/or phosphorus to the second reactor and contacting the wastewater with the activated sludge under growth conditions during a second period of time, the growth conditions comprising the presence of dissolved oxygen, wherein the weight ratio, on element basis, of the amount of nitrogen or phosphorus supplied in step c) together with any dissolved amount of nitrogen and phosphorus, respectively, supplied with the wastewater in step a), to the amount of RBCOD-carbon supplied in step a) for nitrogen (Nc/Ca) is between 1/20 and 1/100, and for phosphorus (Pc/Ca) is between 1/100 and 1/500, to obtain grown activated sludge comprising residual PHA;”, Werker teaches ranges at ratios of 200:0.4:0.1 to 200:3:0.6 COD:N:P (Page 11, Ln 20-30). Wekrer teaches that in the maintenance zone the RBCOD is reduced to at least half (Page 26 Ln 20-25, Claim 1), as the stream comprises the nitrogen and phosphorous added in the stimulation zone, it will result in the supplying of nitrogen and phosphorous to the second reactor.  As the RBCOD is reduced in the maintenance zone reactor the ratio of nitrogen and 
Werker teaches ranges that overlap with the instantly claimed ranges and further comprise a substantial portion of the instantly claimed ranges.  The ranges taught by Werker render obvious the instantly claimed ranges. 
In addition Werker further teaches these ratios to be result effective variables for the desired result of PHA accumulation.  One of ordinary skill in the art would thus find it obvious to optimize these ratios based on the initial ranges taught by Werker.
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Regarding claim 16 and the limitation “  d) providing at least part of the grown activated sludge produced in the second reactor in the first reactor; e) removing part of the treated 
Regarding claim 16 and the limitation “and wherein the removed parts are such that the average retention time of the activated sludge (SRT) in the first and second reactor together is less than 72 h.”, Werker teaches that the accumulation process should take less than 48 hours, preferably less than 24 or 12 hours (Page 5 Ln 10-14), and that the process should be achieved in as short a time as possible.  Werker does not teach a specific range of SRTs to use, nor does Werker teach a general guidance as to what type of range to use.  
This however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as PHA producing bacteria under feast famine cycles by Werker-2. 
Werker-2 teaches that SRT control can be used to increase PHA production and that Biomass yield and activity is increased with reduced SRT (Page 10 Ln 9-16).  Werker-2 further teaches methods in which the SRT is less than 4 days (claim 11).  

Regarding the elected species of an anaerobic step preceding the method, and claims 33 and 34 and the limitations “which is preceded by a step of anaerobically fermenting the waste water to increase the level of RBCOD” and “which is preceded by a step of anaerobically fermenting the waste water to increase the level of volatile fatty acids, medium-chain fatty acids, lactate, ethanol and/or MCFA”,   Werker teaches that the source of RBCOD may be raw or pretreated (fermented) wastewater containing volatile fatty acids (VFA) (Page 23 Ln 7-10).  Werker further teaches that the feed stock may be a waste water such as fermented whey permeate (Page 13 Ln 15-25, Page 14 Ln 9-13).  
Werker does not explicitly teach a step of anaerobic fermentation as the pretreatment step to increase VFA, this however would have been obvious as it is taught in the same field of endeavor as pretreatment of wastewaters to increase VFA prior to PHA accumulating fermentations by Werker-2.
Werker-2 teaches that wastewater, such as dairy waste water, may be treated anaerobically prior to being added to the reactors for PHA accumulation so as to increase the amount of VFAs present ([0065], [0056]).

Regarding claim 17, 18 and 19, and the limitations “in which Nc/Ca is between 1/20 and 1/75 and/or Pc/Ca is between 1/100 and 1/375”, “in which in the wastewater supplied in step (a), the weight ratio of at least one element essential for growth to RBCOD-carbon is limited, the limiting ratio, on element basis, for nitrogen (Na/Ca) being between 1/20 and 1/1000, and for phosphorus (Pa/Ca) being between 1/100 and 1/5000”, and “in which the limiting ratio, on element basis, for Na/Ca is between 1/25 and 1/500 and/or for Pa/Ca is between 1/125 and 1/2500”, Werker teaches supplying a feed in which the N to RBCOD ratio is 1:500 to 1:67 and the P to RBCOD ratio is 1:2000 to 1:333  to the stimulating  zone (Page 3 Ln 1-20).  Werker further discloses a control system for controlling the ratios and levels of Nitrogen, Phosphorus and RBCOD (Page 21 Ln 25-38).  Werker further teaches ranges at ratios of 200:0.4:0.1 to 200:3:0.6 COD:N:P (Page 11, Ln 20-30)..  Werker further teaches that nutrients such as phosphorus and nitrogen are provide a limiting or near limiting levels (Page 17 Ln 15-Ln 25, Page 24 Ln 4-24), and provides multiple examples of limiting conditions (Tables 2 and 3).  Werker teaches that supply of phosphorus and nitrogen with respect to RBCOD during 
Werker teaches ranges that fall entirely within the instantly claimed ranges and that overlap with the instantly claimed ranges and further comprise a substantial portion of the instantly claimed ranges.  The ranges taught by Werker render obvious the instantly claimed ranges. 
In addition Werker further teaches these ratios to be result effective variables for the desired result of PHA accumulation.  One of ordinary skill in the art would thus find it obvious to optimize these ratios based on the initial ranges taught by Werker.
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Regarding claim 20 and the limitation “which is preceded by a step of lowering the weight ratio of N or P to RBCOD, by at least partially N or P, and/or by adding RBCOD”, Werker teaches that the ratio of the components are altered to the desired range, this process may include thickening the feed by which water is removed to reduce the mass of nitrogen and 
Regarding claim 21 and the limitation “, in which the treated wastewater that is removed from the first and/or second reactor is separated from at least part of the activated sludge”, Werker teaches that a portion of biomass or sludge and mixed liquor containing wastewater may ultimately be removed, separated from liquid and settled solids harvested or recycled (Page 26 Ln 27-31, Claim 15, Page 5 Ln 1-14).
Regarding claims 22, 23, and 24 and the limitations “in which in step (e) part of the PHA- loaded activated sludge is removed during or after step (a) and the removed activated sludge removed comprises PHA at a level of at least 65 wt.%.”, “in which the part of the PHA-loaded activated sludge and/or grown activated sludge removed in step e) contains at least 70%, preferably at least 80% PHA based on dry weight of the organic part of the sludge.  ”, and “in which the part of the PHA-loaded activated sludge and/or grown activated sludge removed in step e) contains at least 80% PHA based on dry weight of the organic part of the sludge”, Werker teaches that the sludge may be transferred between the zones or reactors (Claim 1, Figure 10, Page 25 Ln 35-Page 26 Ln 32).  Werker teaches the method is to produce PHA levels of greater than 60% dry solid organic weight (Page 5 Ln 6-12).  Werker teaches that a portion of biomass or sludge and mixed liquor containing wastewater may ultimately be removed separated from liquid and settled solids harvested (Page 26 Ln 27-31, Claim 15, Page 5 Ln 1-14). Werker further teaches accumulation of 40 and 70 percent can be achieved at ratios of 200:0.4:0.1 to 200:3:0.6 COD:N:P (Page 11, Ln 20-30).

It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
	Regarding claim 25 and the limitation “in which the second reactor has a volume of between 10 and 90 % of the volume of the first reactor and the reactors are operated in a continuous or semi-continuous mode or pulse-feed mode”, Werker teaches semicontinuous and pulse feeding modes (Page 17 Ln 25-37), as well as continuing or continuous embodiments (Claim 14).   Werker teaches that the first volume is sufficiently large to provide for at least 20 seconds of exposure (Claim 11).  Werker teaches example in which the volumes of two reactors are the same (Page 13 Ln 25-30).  Werker does not disclose embodiments in which the second maintenance or famine reactor is less than the primary reactor.  This however would have been obvious as it is taught in the same field of endeavor by Werker-2. 

	Regarding claim 26 and the limitation “in which in the wastewater supplied in step a) the amount of Other Biodegradable COD (OBCOD) is more than 0.2 times the level of RBCOD in step a). ”,  Werker is silent on the presence or amount of OBCOD in the influent or what constitutes OBCOD.  This however would have been obvious to one of ordinary skill in the art as it is taught by Werker-2 in the same field of endeavor. 
	In the same field of endeavor Werker-2 teaches that OBCOD may be other biodegradable chemical oxygen demand that is not converted into PHA ([0032]).   Werker-2 further teaches that RBCOD and OBCOD are often present in wastewater ([0033]) and that the amount of RBCOD may be increased via pretreatment such as fermentation ([0033]), but that such processes might be limited by process, practical or economic reasons ([0033]).   As not 100% conversion to PHA is achieved in the method of Werker and Werker-2, a portion of the the COD can be considered OBCOD according to the definition of Werker-2.  In addition as Werker-2 teaches that in preferred embodiments it is beneficial that the RBCOD fraction of COD in the wastewater be substantial, this renders obvious embodiments in which OBCOD comprises 1/6 of COD and RBCOD comprises 5/6 of COD which is a substantial portion of COD . 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Werker and Werker-2 as applied to claims 16-28 and 33-34 above, and further in view of Johnson (“Influence of the C/N ratio on the performance of polyhydroxybutyrate (PHB) producing sequencing batch reactors at short SRTs” Water Research, 44, 2010, 2141-2152).
	For a discussion of what Werker and Werker-2 teach, see the above section.
Regarding claims 29 and 30 and the limitations “in which the first period of time (step a) is between 0.5 and 8 h, and the second period of time (step c) is between 0.1 and 6 h.” and “in which the first period of time (step a) is between 1 and 4 h, and the second period of time (step c) is between 0.2 and 2 h”, Werker does not teach workable ranges of ratios of time for the stimulation and maintenance reactors, i.e. the feast and famine reactors, for the accumulation of PHA.  This however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as the product of PHA containing biomass using feast and famine conditions with shore SRTs by Johnson.
In the same field of endeavor Johnson teaches a range of times for feast reactor from 5-68 percent of the total time (Table 2).  Johnson further teaches the highest yields of PHA, i.e. PHB, is obtained when the conditions of the feast length are highest at 68%, 21%, and 19% producing 39.8%, 36% and 27.% respectively.  One of ordinary skill in the art would thus find 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
One of ordinary skill in the art would thus find it obvious to perform the first and second time periods in which the biomass is subjected to feast and famine conditions for times within the claimed ranges based on the conditions taught by Johnson.  For example 68% length of feast for 12 hour process  produce times of ~8 hours/~4 hours feast:famine and a 4 hour process would produce times of ~2.7/~1.3 hours. 


Claims 31-32 are rejected and claims 22-24 are further rejected under 35 U.S.C. 103 as being unpatentable over Werker and Werker-2 as applied to claims 16-28 and 33-34 above, and further in view of Tamis (“Enrichment of Plasticicumulans acidivorans at pilot-scale for PHA production on industrial wastewater” Journal of Biotechnology, 192 (2014), 161-169).
For a discussion of what Werker and Werker-2 teach, see the above sections. 
Regarding claim 31 and 32 and the limitations “in which the bacteria comprise bacteria of the genus Plasticicumulans” and “in which the bacteria comprise bacteria of the species P. acidivorans.  ”,   Werker does not teach a specific species of bacteria, such as P. acidivorans, that the PHA accumulating sludge can comprise.  The inclusion of this bacteria as part of the activated sludge however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as PHA accumulating biomasses in feast famine reactors that produce high levels of PHA by Tamis.  
In the same filed of endeavor Tamis teaches the enrichment of biomass comprising P. acidivorans (Title, 2.6-Microbial Community structure analysis and 2.2 Pilot-scale enrichment reactor).  Tamis teaches that the enriched biomass sludge comprising P. acidivorans is capable of convert up to 90% of carbon into PHA, and demonstrates reactors achieveing final PHA contents of 0.76 and 0.8 (Abstract, Table 2, Figure 7).
One of ordinary skill in the art would find it obvious that the bacterial consortium comprising P. acidivorans taught by Tamis could be used in the method of Werker and Werker-2 as they are taught in the same field of endeavor.  One of ordinary skill in the art would further be motivated to do so as the bacteria of Tamis are demonstrated to produce very high yields of 
Regarding claims 22, 23, and 24 and the limitations “in which in step (e) part of the PHA- loaded activated sludge is removed during or after step (a) and the removed activated sludge removed comprises PHA at a level of at least 65 wt.%.”, “in which the part of the PHA-loaded activated sludge and/or grown activated sludge removed in step e) contains at least 70%, preferably at least 80% PHA based on dry weight of the organic part of the sludge.  ”, and “in which the part of the PHA-loaded activated sludge and/or grown activated sludge removed in step e) contains at least 80% PHA based on dry weight of the organic part of the sludge”, The use of the bacteria of Tamis make obvious obtaining levels of PHA greater than 70% as the bacteria are demonstrated to achieve those levels by Tamis.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10041095. Although the claims at issue are not identical, they are not patentably distinct from each other because embodiments of the .


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657